DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figures 5, 6A, 6B, 8), Claims 1-4 in the reply filed on 12/28/2021 is acknowledged.

Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2021 and 09/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2014/0063356) in view of Nakajima et al. (US 2009/0179880).
Regarding claim 1, Liao discloses an electronic device (handheld electronic device 100, figures 1-5) comprising: 
a camera module (camera device 130a, figures 1-3, paragraphs [0029]-[0034]) including at least one lens; 
a display (a display includes a transparent cover plate 160 located on display side 100a, figures 1-3, paragraphs [0029]-[0034]) including: 
             a camera exposure region (first opening 170a, figures 1-3, paragraphs [0029]-[0034]) at least partially overlapping with the lens, and 
              a border region surrounding a periphery of the camera exposure region in a direction corresponding to an optical axis of the lens (a liquid crystal light valve 150 is disposed below the first opening 170a, it means that the liquid crystal light valve 150 surrounds the opening 170a, figures 1-3, paragraphs [0029]-[0034]); and 
a processor (host system 120, figures 1-3, paragraphs [0029]-[0034], [0037]) operatively connected to the camera module and the display. 

when a shooting-related application is executed or when the camera module is activated, control a luminance of the border region to be within a specified range.
However, Liao discloses the host system 120 controls the liquid crystal light valve 150 to be transparent or non-transparent based on an operation state of camera device 130a and the brightness of an ambient light (figure 3, paragraphs [0034], [0037]).  And Nakajima et al. discloses luminance control circuit 72 controls the luminance of the display formed in the display portion 46 (figures 1A-1B, paragraphs [0054], [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Liao by the teaching of Nakajima et al. in order to perform luminance control easily and accurately (paragraph [0020]).

Regarding claim 3, Liao discloses wherein the processor is further configured to: when the shooting-related application is executed or when the camera module is activated, display pixels in the border region in black (a passive liquid crystal in black mode, paragraph [0045]); and 
when the shooting-related application is terminated, control the luminance of the border region to be within another specified range (See Liao, figure 3, paragraphs [0034], [0037]), and Nakajima et al., figures 1A-1B, paragraphs [0054], [0058]-[0059]).

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2014/0063356) in view of Nakajima et al. (US 2009/0179880) further in view RHO et al. (US 2019/0246018).
Regarding claim 2, Liao and Nakajima et al. fail to disclose wherein the processor is further configured to determine a size of the border region based on a thickness of the display and an angle of view of the lens.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Liao and Nakajima et al. by the teaching of RHO et al. in order to provide a function of adjusting the degree of the covering of an opening (aperture).  Doing so the photographing luminance is determined, paragraphs [0068]-[0069].

Regarding claim 4, Liao and Nakajima et al. fail to disclose wherein the processor is further configured to assign different thicknesses of the border region in different directions centered on the camera exposure region.
However. RHO et al. disclose wherein the processor is further configured to assign different thicknesses of the border region in different directions centered on the camera exposure region (RHO et al. discloses controller 50 may adjust the degree of the of the covering of the opening 410 (i.e. assign different thickness of the border region) and a position of hidden camera module 30 based on an activation of display module 20 (figures 2A-3B, paragraphs [0066]-[0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Liao and Nakajima et al. by the teaching of RHO et al. in order to provide a function of adjusting the degree of the covering of an opening (aperture).  Doing so the photographing luminance is determined, paragraphs [0068]-[0069].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakajima et al. (US 8,284,176) discloses display device and luminance control method thereof.
LEE et al. (US 2017/0078543) discloses smart device and controlling method thereof.
Mathew et al. (US 2016/0212311) discloses camera lens structures and display structures for electronic devcies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        1/28/2022